Case 0:19-cv-63053-RS Document 1 Entered on FLSD Docket 12/11/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.:

 CINDY MONAHAN ROMANCZAK,

                Plaintiff,
 v.

 DCGC PROPERTIES, L.L.C. D/B/A DEER CREEK
 GOLF CLUB D/B/A DEER CREEK GOLF CLUB &
 SPECIAL EVENTS D/B/A DEER CREEK
 COUNTRY CLUB, MANUEL J. MARTINEZ,

             Defendants.
 __________________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

        Plaintiff, CINDY MONAHAN ROMANCZAK, brings this action against Defendants,

 DCGC PROPERTIES, L.L.C. D/B/A DEER CREEK GOLF CLUB D/B/A DEER CREEK GOLF

 CLUB & SPECIAL EVENTS D/B/A DEER CREEK COUNTRY CLUB and MANUEL J.

 MARTINEZ, pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and

 alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff CINDY MONAHAN ROMANCZAK was a resident

 of the State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Defendant, DCGC PROPERTIES, L.L.C. D/B/A DEER

 CREEK GOLF CLUB D/B/A DEER CREEK GOLF CLUB & SPECIAL EVENTS D/B/A DEER

 CREEK COUNTRY CLUB, was a Florida corporation with its principal place of business in South

 Florida, engaged in commerce in the field of operating a golf country club, at all times material

 hereto was the “employer” of Plaintiff as that term is defined under statutes referenced herein,
Case 0:19-cv-63053-RS Document 1 Entered on FLSD Docket 12/11/2019 Page 2 of 3



 engaged along with its employees in interstate commerce, and has annual gross sales and/or

 business volume of $500,000 or more.

 4.     Defendant, MANUEL J. MARTINEZ, is a resident of Broward County, Florida and was,

 and now is, a manager of Defendant, DCGC PROPERTIES, L.L.C. D/B/A DEER CREEK GOLF

 CLUB D/B/A DEER CREEK GOLF CLUB & SPECIAL EVENTS D/B/A DEER CREEK

 COUNTRY CLUB, controlled Plaintiff’s compensation, and managed the day-to-day operations

 of DCGC PROPERTIES, L.L.C. D/B/A DEER CREEK GOLF CLUB D/B/A DEER CREEK

 GOLF CLUB & SPECIAL EVENTS D/B/A DEER CREEK COUNTRY CLUB. Accordingly,

 MANUEL J. MARTINEZ was and is an “employer” of the Plaintiff within the meaning of 29

 U.S.C. §203(d).

 5.     Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 6.     Plaintiff CINDY MONAHAN ROMANCZAK worked for Defendants as a human

 resources clerk.

 7.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 8.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 9.     Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 10.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.
Case 0:19-cv-63053-RS Document 1 Entered on FLSD Docket 12/11/2019 Page 3 of 3



 11.     Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.

                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 12.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-11 above as if

 set forth herein in full.

 13.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 14.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
